DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
In summary, claims 6, 10, 11, 13 and 17-20 are pending and under consideration.
Claim Rejections
The rejection of claims 1-3, 11, 13, 17 and 18, as each directed to an improper Markush group, is withdrawn based on the amendments. 

Claim Rejections - 35 USC § 101
The rejection of claim 13 under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility, is withdrawn based on the amendments. 
Claim Rejections - 35 USC § 112
The rejection of claim 13 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, is withdrawn based on the amendments. 
The rejections of claims 1-11, 13, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 1) in claim 3 recites the broad recitation for the definition of R4; 2) in claims 3, 7 and 9, the terms “oxa-cyclobutyl,” “aza-cyclopentyl” and “aza-cyclohexyl”; 3) in claims 1 and 6-8, the phrase “and above groups” is used throughout said claims; 4) in claims 1, 2 and 4-8, the phrase “optionally further substituted” is used throughout said claims; and 5) in claim 1, the withdrawn based on the amendments. 
The rejection of claims 17 and 18 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for said claims depend from claim 12, is withdrawn based on the amendments. 
The rejection of claims 5 and 6 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the terms “cyclopropylmethyl” and “cyanomethyl” cannot be substituted on the ring formed by R2 and R1 or R3 and R1 is withdrawn based on the amendments. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 17-20, the phrase “CSF1R associated cancer, tumor, autoimmune disease, metabolic disease or metastatic disease” is indefinite because it is not clear what Applicant is claiming. The diseases disclosed in the Specification on pages 12-13, 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The claims have been amended to embrace “CSF1R associated cancer, tumor, autoimmune disease, metabolic disease or metastatic disease.” The specification only provides inhibition of CSF1R.  As noted in the 112(b) rejection, “CSF1R associated” covers diseases, which . 

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of tumors and leukemia, does not reasonably provide enablement for the treatment of CSF1R associated cancers, autoimmune diseases, metabolic diseases, metastatic diseases or neurodegenerative diseases generally, among others in claim 18. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The treatment of CSF1R associated cancers, autoimmune diseases, metabolic diseases, metastatic diseases or neurodegenerative diseases generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is the same as previously provided and still applies. 
Applicant states, “The specification of the present application provides working examples with quantitative experimental results of exemplified compounds within the scope of claims 17 and 18 in inhibiting enzymatic and cell activities. These experimental data in the present application demonstrate that the claimed compounds have strong inhibitory effects on CSF1R kinase activity, and that the claimed compounds have strong inhibitory effects on the proliferation activity of M-NFS-60 mouse myeloid 
This is not persuasive. As noted by Applicant and above in the 112(b) and lack of written description rejection, the specification only has support for inhibition of CSF1R. However, the enablement has been extended to include leukemia. 
The rejection is therefore maintained with regards to the full scope of claims 17-20. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUSANNA MOORE/Primary Examiner, Art Unit 1624